                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION

RICKIE LEWIS,                                       )
                                                    )
                                                    )
                        Plaintiff,                  )
                                                    )
                v.                                  )    CIVIL ACTION NO. 5:18-cv-273 (MTT)
                                                    )
BLUE BIRD CORPORATION,                              )
                                                    )
                                                    )
                   Defendant.                       )
    __________________                              )


                                                ORDER

        Defendant Blue Bird Corporation moves for summary judgment on all claims.

For the following reasons, that motion (Doc. 36) is GRANTED.

                                         I. BACKGROUND 1

        In June 2015, Plaintiff Rickie Lewis, an African-American, was hired by

Defendant Blue Bird Corporation as a maintenance technician, with responsibility for

routine maintenance and repairs. Doc. 44-2 at 8. Maintenance technicians worked

under group leaders, who would assign them preventive maintenance tasks, or PMs,

but did not have authority to discipline, hire, fire, or demote technicians. Id. at 9; Doc.

15 at 58:3-61:10. Kenneth Gregory, who supervised the maintenance department,

testified that Lewis was unpopular with his coworkers. Doc. 36-2 ¶ 18. 2 Gregory also

testified that some of Lewis’s coworkers threatened to quit if they had to keep working


1 Unless stated otherwise, the facts are undisputed and are viewed in the light most favorable to the non-

moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) (citation omitted).
2Lewis disputes this fact, arguing that his unpopularity “stem[med] from his not tolerating incompetence
and misbehavior” by others. That may be, but he was still disliked by his coworkers. Doc. 44-2 at 10-11.
with him. 3 Doc. 36-4 ¶ 7. Mike Willard, a Group Leader, changed Lewis’s job

responsibilities so that he would work primarily by himself. Doc. 39 at 77:16-24.

        On December 9, 2015, Gregory contacted the Director of Human Resources and

asked her to prepare a written warning for Lewis regarding his job performance. Docs.

36-2 ¶ 24; 44-2 at 11-12. On December 10, 2015, Lewis applied for the job of Group

Leader for the Weekend Shift. Doc. 44-2 at 2. On December 14 or 15, 2015, Lewis

received the written warning, which stated his job performance was unsatisfactory

because he was “not communicating well with [his] peers” and would “often get off task

with assigned duties.” Docs. 36-4 at 7; 36-2 ¶ 28; 44-2 at 12. Blue Bird has a policy

that any employee who has received a written warning in the previous six months is

ineligible for all internal job postings. Docs. 36-2 ¶ 35; 44-2 at 14; 36-6 ¶ 22, at 92. 4 On

January 14, 2016, Blue Bird hired Thomas Britt, who is white, for the Group Leader

position. Doc. 44-2 at 17. On January 26, 2016, Lewis filed a charge with the Equal

Employment Opportunity Commission for age and race discrimination, alleging

harassment and failure to promote. Doc. 39 at 199.




3 Lewis disputes this as “self-serving” and as hearsay. Doc. 44-2 at 11. Like all helpful evidence, it is
self-serving, but that does not make it inadmissible. Nor is it hearsay. It is offered to demonstrate that
expressed dissatisfaction with Lewis was a factor in Blue Bird’s personnel decisions. Unless otherwise
noted, this answers all Lewis’s hearsay objections: The statements are not offered to prove the truth of
the matter asserted, but rather to establish the information that factored into Blue Bird’s personnel
decisions.
4 Lewis disputes this for the sole reason that this policy is inconsistent with the employee handbook. Doc.
44-2 at 14. But it is not inconsistent: the handbook states that “[p]ast work performance, attendance, past
disciplinary occurrences; and the ability to perform the Job after a reasonable training period will also be
used to determine if an employee is qualified for the promotion.” Id. (emphasis added) (citing Doc. 36-6
Exh. A). Lewis argues that the handbook “nowhere states that there is a hard and fast rule” regarding
written warnings and that Lewis had not been specifically informed of the policy. Id. But there is no
inconsistency between the reference to past disciplinary occurrences in the handbook and the rule
against promoting employees with disciplinary warnings. Further, that Lewis received no notice of that
policy does not refute Blue Bird’s contention that it had such a policy.


                                                         -2-
        After Britt’s promotion, Lewis worked under him on the weekend shift. Doc. 39 at

137:23-138:12. But Lewis and Britt did not work well together: Gregory testified Lewis

“did not take direction well from Britt,” and Lewis testified he “didn’t trust Thomas Britt”

based on Lewis’s “gut instinct.” Docs. 36-4 ¶ 21; 39 at 194:6-22. Blue Bird claims that

Lewis missed a meeting on February 7, 2016, and was uncooperative with Britt later,

but there is no admissible evidence supporting that claim. 5 On February 8, 2016, Britt

asked Lewis to meet with him, but Lewis told Britt he was only willing to meet with him

at the Human Resources office. Docs. 36-2 ¶ 72; 44-2 ¶ 72; 39 at 193:22-194:25, 208.

Britt contacted Gregory, who decided to send Lewis home for the day. Docs. 36-2 ¶ 73;

44-2 at 21. Lewis sent Mike McCurdy, Blue Bird’s Vice President of Human Resources,

an email, copied to EEOC personnel, claiming Gregory had suspended him in retaliation

for his January EEOC charge. Docs. 36-3 ¶ 1; 44-1 ¶ 15; 39 at 208. On February 12,

2016, Blue Bird issued Lewis a written warning for failure to follow instructions and

failure to perform work assignments. Docs. 36-2 ¶ 75; 44-2 at 6, 21; 39 at 220.

        On March 18, 2016, Lewis applied for the position of Road Test Inspector, and

McCurdy made an exception to Blue Bird’s bid policy so that Lewis would be eligible

despite his written warning. 6 Doc. 44-2 ¶¶ 78-79. In April 2016, Lewis was awarded the

new position, which was in the Quality Department. Doc. 44-2 ¶ 81.


5Blue Bird’s claim is based on a declaration by Gregory, but as Lewis’s hearsay objection recognizes,
Gregory does not appear to have personal knowledge of what occurred between Lewis and Britt.
6 Philomena Washington, Blue Bird’s employment compliance manager from June 2016 to present, states
this is the only exception to the policy of which she is aware, and there is no evidence of other exceptions
in the record. Doc. 36-6 ¶¶ 3, 33-34. And Lewis does not argue Blue Bird ever made another exception
to the bid policy.
     Lewis still disputes this because Blue Bird hired Thomas Britt despite Britt’s not having enough years
of maintenance experience for the Group Leader position. Doc. 44-2 at 22. But that is different from Blue
Bird’s policy that employees with recent written disciplinary warnings were ineligible for internal job
openings.


                                                        -3-
        Lewis’s new supervisor, Patrick Robirts, received complaints about Lewis “almost

immediately.” Docs. 36-5 ¶¶ 3, 8; 36-2 ¶ 88; 44-2 at 23. He received reports that Lewis

had reprimanded a security guard for doing his job too slowly and that Lewis had

criticized a member of the cleaning crew for not cleaning thoroughly enough and for

idleness. Docs. 36-5 ¶¶ 9-10; 44-2 at 24. Lewis disputes Blue Bird’s use of the word

“altercation” to describe these events but not the events themselves. Doc. 44-2 at 24.

Robirts testified that each time he received a complaint, he told Lewis that it was not his

responsibility to reprimand his coworkers. Doc. 36-5 ¶¶ 9-10, 12. Robirts also testified

a truck driver complained that while Lewis was testing the brakes of a Blue Bird vehicle,

Lewis “stomped on the brakes” when the driver’s truck was closely behind him, nearly

resulting in a collision. Id. ¶ 13. Robirts testified that when he told Lewis to check the

rearview mirror before performing the braking tests, Lewis “proceeded to explain DOT

regulations regarding following distance[.]” Id. In his deposition, Lewis admitted he was

not paying attention to the truck behind him, but again cited DOT regulations regarding

following distance. Doc. 255:23-257:7.

        Robirts contacted Rebecca Ashford, Blue Bird’s Director of Human Resources, to

draft a “Final Written Warning” documenting those incidents. Docs. 36-5 ¶¶ 15, 16-18;

44-2 at 95. That warning was issued on June 30, 2016, and Lewis received it on

August 16, 2016, after he returned from medical leave. Docs. 36-2 ¶¶ 95-96; 44-2 ¶¶

95-96; 39 at 235. On August 26, Lewis filed another EEOC charge, 7 alleging the




7The charge, like Lewis’s original complaint in this action, alleged that Blue Bird’s actions were motivated
by ageist animus in additional to racial animus. Docs. 39 at 199; 1. However, Lewis’s amended
complaint does not allege age discrimination. So there is no age discrimination claim in this lawsuit.


                                                        -4-
warning was retaliation for his previous EEOC charges. Docs. 36-2 ¶ 99; 44-2 ¶ 99; 39

at 244.

       On August 19, 2016, Robirts was informed that one of the buses Lewis had

inspected was later found to have had an upside-down steering wheel. Doc. 44-2 ¶¶

100-101. Robirts testified that when he discussed the matter with Lewis, Lewis insisted

the vehicle had been properly inspected and began criticizing other employees’ job

performance. Doc. 36-5 ¶ 18; see Doc. 44-2 ¶ 102. Then, on August 30, 2016, Robirts

received a warranty claim for a bus inspected and signed off on by Lewis which had

faulty “high idle” programming. Doc. 36-5 ¶ 20. On September 27, 2016, McCurdy and

Ashford decided to terminate Lewis’s employment on the basis of the bus inspection

problems and his prior disciplinary record. Docs. 36-2 ¶¶ 109-111; 44-2 at 27-28.

       On September 24, 2018, Lewis filed suit against Blue Bird. As amended, his

complaint alleges that Blue Bird failed to promote him and created a hostile work

environment (Doc. 15 ¶¶ 4-10, 19-24), that Blue Bird disciplined him in February 2016 in

retaliation for his January 2016 EEOC complaint (id. ¶¶ 11-14, 25-27), and that he was

terminated because of his race and in retaliation for the January EEOC charge and a

later charge, filed in August 2016 (id. ¶¶ 17-18, 28-30).

                                     II. DISCUSSION

A. Standard

       A court must grant summary judgment “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A factual dispute is not genuine unless, based on

the evidence presented, “‘a reasonable jury could return a verdict for the nonmoving




                                                -5-
party.’” Info. Sys. & Networks Corp. v. City of Atlanta, 281 F.3d 1220, 1224 (11th Cir.

2002) (quoting United States v. Four Parcels of Real Prop., 941 F.2d 1428, 1437 (11th

Cir. 1991)); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The movant

may support its assertion that a fact is undisputed by “citing to particular parts of

materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations (including those made for purposes of

the motion only), admissions, interrogatory answers, or other materials.” Fed. R. Civ. P.

56(c)(1)(A). “When the nonmoving party has the burden of proof at trial, the moving

party is not required to ‘support its motion with affidavits or other similar material

negating the opponent's claim’ in order to discharge this ‘initial responsibility.’” Four

Parcels of Real Prop., 941 F.2d at 1437-38 (quoting Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986)). Rather, “the moving party simply may ‘show[]—that is, point[] out to

the district court—that there is an absence of evidence to support the nonmoving party’s

case.’” Id. (alterations in original) (quoting Celotex, 477 U.S. at 324). Alternatively, the

movant may provide “affirmative evidence demonstrating that the nonmoving party will

be unable to prove its case at trial.” Id.

       The burden then shifts to the non-moving party, who must rebut the movant’s

showing “by producing . . . relevant and admissible evidence beyond the pleadings.”

Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292, 1315 (11th Cir. 2011)

(citing Celotex, 477 U.S. at 324). The non-moving party does not satisfy its burden “if

the rebuttal evidence ‘is merely colorable, or is not significantly probative’ of a disputed

fact.” Id. (quoting Anderson, 477 U.S. at 249-50). Further, where a party fails to

address another party’s assertion of fact as required by Fed. R. Civ. P. 56(c), the Court




                                                 -6-
may consider the fact undisputed for purposes of the motion. Fed. R. Civ. P. 56(e)(2).

However, “credibility determinations, the weighing of the evidence, and the drawing of

legitimate inferences from the facts are jury functions, not those of a judge. . . . The

evidence of the non-movant is to be believed, and all justifiable inferences are to be

drawn in his favor.” Anderson, 477 U.S. at 255.

B. Analysis

       1. Failure to Promote

       A Title VII plaintiff may prove his case circumstantially when there is no direct

evidence of discrimination. The framework for analyzing circumstantial evidence to

establish a prima facie case of discrimination is found in McDonnell Douglas Corp. v.

Green, 411 U.S. 792 (1973). Pursuant to McDonnell Douglas, a plaintiff must first

establish a prima facie case of discrimination. If a plaintiff establishes that prima facie

case, the burden of production, but not the burden of persuasion, shifts to the employer

to articulate a legitimate, non-discriminatory reason for the employment action. Tex.

Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 254-55 (1981). This burden of

production means the employer “need not persuade the court that it was actually

motivated by the proffered reasons” but must produce evidence sufficient to raise a

genuine issue of fact as to whether it discriminated against the plaintiff. Kragor v.

Takeda Pharm. Am., Inc., 702 F.3d 1304, 1308 (11th Cir. 2012) (emphasis added)

(quotation marks and citation omitted).

       A plaintiff then has the opportunity to show that the employer’s stated reason is a

pretext for discrimination. This may be done “either directly by persuading the court that

a discriminatory reason more likely motivated the employer or indirectly by showing that




                                                -7-
the employer’s proffered explanation is unworthy of credence.” Burdine, 450 U.S. at

256. “If a plaintiff produces sufficient evidence that the employer's proffered reason is

merely pretextual, that evidence may sometimes be enough to preclude summary

judgment in favor of the employer.” Kragor, 702 F.3d at 1309.

        “A prima facie case of discriminatory failure to promote requires the plaintiff to

show that [1] he is a member of a protected class; [2] he was qualified for and applied

for the promotion; [3] he was rejected; and [4] other equally or less qualified employees

who were not members of the protected class were promoted.” Evans v. McClain of

Ga., Inc., 131 F.3d 957, 963 (11th Cir. 1997) (citation omitted).

        Blue Bird argues that it is entitled to summary judgment on the failure to promote

claim because Lewis was unqualified for the position due to a disciplinary warning. Blue

Bird argues that because he was not qualified, Lewis cannot make out a prima facie

case of discrimination, and that the disciplinary warning also constitutes a legitimate,

non-discriminatory reason for promoting Britt over Lewis. Doc. 36-1 at 7-8, 12-14.

        Blue Bird points to undisputed evidence that on December 9, 2015, Gregory

contacted the Director of Human Resources and asked her to prepare a written warning

for Lewis regarding his job performance. Docs. 36-2 ¶ 24; 44-2 ¶ 24. Blue Bird has a

policy providing that employees are not eligible for promotion if they have had a

disciplinary warning “in the past six months.” Docs. 36-6 ¶ 22, at 92; 36-2 ¶ 35; 44-2 ¶

35. That policy applied equally to employees regardless of race. Docs. 36-2 ¶ 36; 44-2

¶ 36. 8 Two other applicants, Britt and Adams, did not have disciplinary warnings. Docs.

36-2 ¶ 44; 44-2 ¶ 44.


8Lewis disputes that the promotions policy concerning disciplinary records applies equally. Doc. 44-2 ¶
36. The basis of that dispute is that Blue Bird waived technical requirements (such as prior work


                                                       -8-
         In response, Lewis first argues that “[n]o disputes exist regarding the core

elements of Lewis’s failure to promote claim: ‘. . . (3) he met or exceeded the

qualifications for the position.’” Doc. 44 at 6. That is not true—Blue Bird argues Lewis

was not qualified. See Doc. 36-1 at 7-8 (arguing Lewis cannot meet the qualification

element of his prima facie case). But the Court agrees that Blue Bird’s policy of

declining to promote those with disciplinary infractions is more properly addressed as a

legitimate, non-discriminatory reason for refusing to promote Lewis than as an element

of the prima facie case. Blue Bird’s job posting set out the objective qualifications for

the position, and Lewis met those qualifications. The fact that Blue Bird’s management

would not promote someone with a disciplinary infraction is more relevant to Blue Bird’s

proffered reason for hiring someone else. Based on the undisputed facts, Blue Bird has

met its burden of proffering a legitimate, non-discriminatory reason for not promoting

Lewis.

         Further, Lewis cannot demonstrate pretext. As noted, Lewis does not seriously

dispute the disciplinary record. 9 Instead, he argues that reason is pretextual because

he was better qualified for the job than Britt. Doc. 44 at 7. But “[i]n a failure to promote

case . . . a plaintiff cannot prove pretext by simply arguing or even by showing that he

was better qualified than the officer who received the position he coveted.” Alexander v.

Fulton Cty., Ga., 207 F.3d 1303, 1339 (11th Cir. 2000), overruled on other grounds by


experience) for the position. But the fact Blue Bird was flexible with work experience requirements has no
bearing on whether the promotions policy regarding discipline was applied equally.

9 In his brief, Lewis conclusorily claims that “[t]he disciplinary memo was back-dated to December 9.”

Doc. 44 at 2. However, in his response to Blue Bird’s statement of material fact, Lewis admitted he has
no way of knowing when the disciplinary action was initiated. Doc. 44-2 at 11-12. Given Lewis’s
documented disciplinary history, the parties’ focus on the promotion eligibility policy, exceptions to the
policy, and “backdating” arguably leads them to miss a larger point. Clearly, disciplinary history can be a
relevant factor in promotion decisions.


                                                        -9-
Manders v. Lee, 338 F.3d 1304 (11th Cir. 2003). Rather, disparities in qualifications are

only evidence of pretext if the disparities are “of such weight and significance that no

reasonable person, in the exercise of impartial judgment, could have chosen the

candidate selected over the plaintiff.” Id. (quotation marks omitted) (quoting Cooper v.

Southern Co., 390 F.3d 695, 732 (11th Cir. 2004)).

       Lewis had more industrial maintenance experience than Britt. But Lewis also

had a disciplinary report, Blue Bird clearly had a policy against internal promotions for

employees with recent disciplinary warnings, and they claimed then, as they do now,

that they chose not to promote him because of that policy. Lewis has made no showing

that that race-neutral reason is pretextual. Accordingly, Blue Bird is entitled to summary

judgment on the failure to promote claim.

       2. Retaliation

       Lewis claims that Blue Bird retaliated against him when it (a) suspended him on

February 8, 2016, (b) issued warnings to him in February and August, and (c)

terminated his employment. Doc. 15 ¶¶ 13, 15, 17, 25-27.

       Lewis relies upon circumstantial evidence to prove his retaliation claim, so the

Court evaluates that claim using the burden-shifting framework of McDonnell Douglas

Corp. v. Green, 411 U.S. 792 (1973). “[T]he prima facie case for retaliation requires the

employee to show that: (1) he engaged in a statutorily protected activity; (2) he suffered

an adverse employment action; and (3) he established a causal link between the

protected activity and the adverse action. These three elements create a presumption

that the adverse action was the product of an intent to retaliate. Once a plaintiff

establishes a prima facie case of retaliation, the burden of production shifts to the




                                               -10-
defendant to rebut the presumption by articulating a legitimate, non-discriminatory

reason for the adverse employment action. If the defendant carries this burden of

production, the presumption raised by the prima facie case is rebutted and drops from

the case. After the defendant makes this showing, the plaintiff has a full and fair

opportunity to demonstrate that the defendant's proffered reason was merely a pretext

to mask discriminatory actions.” Brown v. Ala. Dep't of Transp., 597 F.3d 1160, 1181–

82 (11th Cir. 2010) (citation omitted).

       Clearly, Lewis engaged in statutorily protected activity when he filed EEOC

charges. The parties argue at some length over whether Blue Bird’s actions should be

analyzed individually or collectively for purposes of determining whether Blue Bird took

adverse action against him. Docs. 44 at 13-14; 46 at 5-6. But the Court does not reach

that question because the undisputed evidence reveals no causal link between Lewis’s

protected activity and the alleged adverse actions, whether viewed individually or

collectively. Further, Blue Bird has proffered unrebutted legitimate, non-retaliatory

reasons for each of those actions.

              a. Sending Lewis Home on February 8, 2016

       Although Lewis purports to base his retaliation claim in part on a February

suspension, his brief barely addresses the circumstances of that suspension. See Doc.

44 at 16. Further, although Lewis persists in calling it a “suspension” (see, e.g., Doc.

44-1 ¶ 14), he conceded that the suspension was later changed to a written warning.

Docs. 36-2 ¶ 75 (“McCurdy changed the disciplinary action from a possible suspension

to a written warning”); 44-2 at 21 (admitting that fact). The evidence regarding Lewis

being sent home is based largely on his personal testimony, but that testimony is




                                               -11-
marked by frequent memory lapses and digressions. The Court will do its best to figure

out the basis for Lewis’s conclusory statement that his being sent home was retaliatory.

        Blue Bird’s counsel asked Lewis, in his deposition, whether he remembered

being asked by Britt, his supervisor, to come to a meeting and had refused, insisting the

meeting be held at Human Resources. At first, Lewis said he had no memory of it.

Doc. 39 at 183:19-184:12. Once Lewis’s recollection was refreshed by his

documentation of the incident, he testified that his “gut instinct” was to distrust Britt. Id.

at 194:1-22. Because of that, Lewis insisted he would not meet with Britt—his

supervisor—except in the Human Resources department. 10 Id. at 193:22-194:5. Lewis

remembered Gregory sending him home but could not remember why, except that

Gregory told him that Britt was his boss. Id. at 185:16-22. He could not recall further

details of the conversation but interpreted Gregory’s comment as motivated by a

“slavery mentality.” Id. at 185:23-187:7. Lewis then said that Gregory “discriminates

against black people on a regular, routine basis” and prays after safety meetings. Id. at

186:10-16. The prayer, he stated, is significant because the Ku Klux Klan has used

religion to justify its actions. Id. at 186:17-25. There is no evidence that Gregory’s

prayers had any racial content.

        Lewis claims that although Gregory told him he was sending him home for

insubordination, the real reason was retaliation for his EEOC charge. Doc. 39 at

133:14-20, 185:16-186:5. Lewis admitted he never told Gregory about the EEOC

charge, but instead told Mike McCurdy in Human Resources. Id. at 195:9-12. Lewis

could not remember when he told McCurdy of the EEOC charge. Id. at 196:12-197:25.


10There is no indication in the briefs or in the record that Lewis expressed concern about discrimination
as the reason for insisting on meeting at Human Resources.


                                                       -12-
But Lewis claimed that he has a recording of it. Id. at 197:11-24. Lewis’s only evidence

that Gregory knew of the EEOC charge is his assumption that “Michael McCurdy and

Kenneth Gregory, all those guys, they talk, they communicate.” Id. at 195:24-25. But

McCurdy testified he did not discuss the EEOC charge with Lewis’s supervisors or

anyone else outside of Human Resources. Doc. 36-3 ¶¶ 8-9. And Gregory testified he

was not aware of the EEOC charge at the time he sent Lewis home. Doc. 36-4 ¶ 26.

      “In order to satisfy the ‘causal link’ prong of a prima facie retaliation case, a

plaintiff must, at a minimum, generally establish that the defendant was actually aware

of the protected expression at the time the defendant took the adverse employment

action.” Raney v. Vinson Guard Serv., Inc., 120 F.3d 1192, 1197 (11th Cir. 1997).

Because Gregory was not aware of the charge when he decided to send Lewis home,

Lewis cannot demonstrate a causal link between the EEOC charge and the discipline.

      Facing this undisputed evidence, Lewis can point only to temporal proximity

between McCurdy’s receipt of the EEOC charge (February 5) and his being sent home

(February 8). Doc. 44; see Doc. 40 at 81. It is true that in some circumstances,

temporal proximity, in combination with other facts, may satisfy the causal link element

of a prima facie retaliation case. See, e.g., E.E.O.C. v. Reichhold Chems., Inc., 988

F.2d 1564, 1572 (11th Cir. 1993) (holding that the EEOC’s unsuccessful retaliation

claim was not frivolous and reversing fee award). But the alleged insubordination

occurred the morning of February 8, and Lewis was sent home that afternoon. In light

of Lewis’s intervening alleged misconduct and the near-immediate response to that

misconduct, the fact that McCurdy received notice of Lewis’s EEOC charge three days

earlier does not support an inference of causation. And, again, there is no evidence




                                               -13-
Gregory knew about the charge. In short, based on the circumstances here, temporal

proximity does not satisfy the “causal link” element of a prima facie retaliation case.

       Finally, Lewis has produced no evidence that Gregory’s proffered reason for

sending him home—insubordination—is unworthy of credence. Accordingly, Gregory’s

sending Lewis home because he refused to meet with his supervisor provides no basis

for Lewis’s retaliation claim.

              b. The Disciplinary Warnings

       Lewis also claims Blue Bird issued him disciplinary warnings in retaliation for

filing an EEOC charge. Paragraph 15 of Lewis’s amended complaint alleges:

       On February 12, 2016 Plaintiff was given a second fabricated discipline
       notice, again in retaliation for filing the EEOC charge. On August 16, 2016
       Plaintiff was given a final written warning for alleged incidents occurring 3-
       4 months prior, for which Plaintiff was never informed of or counseled for.

Doc. 15 ¶ 15. In his response to Blue Bird’s motion for summary judgment, Lewis states

that he complained about being sent home from work, alleging it was retaliatory, and

Blue Bird sent him a written warning. Doc. 44 at 16 (citing Doc. 44-2 ¶ 32 (citing Doc.

39 at 220)). That is the sum total of Lewis’s argument on the issue, and it is clearly

insufficient. The fact that Blue Bird sent him a final warning, shortly after he was sent

home, proves nothing about why the warning was issued. Nor do the complaint’s

conclusory allegations that the discipline was “fabricated” and “retaliation” constitute

evidence supporting his retaliation claim. Nevertheless, the Court has reviewed the

record to determine whether any evidence supports Lewis’s retaliation claim based on

the disciplinary warnings.

       The February 12, 2016 warning referenced Lewis’s disobedience of Britt’s

instructions, told him that conduct was insubordination, and instructed him not to deviate



                                               -14-
from his assignments in the future. Doc. 30 at 220. As noted, Lewis admitted his

unwillingness to meet with Britt, so there was clearly a basis for the warning. Even

assuming the warning was adverse action, Lewis has no evidence of a causal link

between his EEOC charge and the February 12 warning, so he cannot make out a

prima facie case. But even if he could, Blue Bird clearly had a legitimate, non-

discriminatory reason for the warning, and Lewis has no evidence that that reason is

unworthy of credence. Accordingly, the February 12, 2016 warning provides no basis

for Lewis’s claims of retaliation.

       Nor does the August 16, 2016 warning. First, the warning is dated June 30,

2016, though Lewis did not receive it until August 16. Doc. 36-5 at 17. Contrary to

Lewis’s claim that the warning concerned “alleged incidents occurring 3-4 months prior,”

the warning actually referenced a series of events, all but one occurring within the

month preceding the warning. Those incidents were: an altercation with a security

guard on April 6, 2016; an altercation with a cleaning crew member on June 11, 2016;

creating a safety hazard by abruptly braking on June 20, 2016; and creating a safety

hazard, against a security guard’s instructions, by parking a bus in the wrong place

during a high-traffic period of the day on June 22, 2016. Doc. 39 at 235-36. Second,

Robirts testified he was not aware of the EEOC charge at the time he issued the

warning, and Lewis has no evidence to the contrary. 11 Doc. 36-5 ¶ 24. Third, Lewis

provides no evidence that the stated reasons for the warning are unworthy of credence.

Rather, Lewis simply claimed he could not remember whether he had done most of


11 Lewis disputes this because McCurdy had notice of Lewis’s EEOC complaints in February 2016. Doc.

44-2 ¶ 82; see Doc. 40 at 80-81. Lewis, however, provides no evidentiary basis to support his
speculation that McCurdy’s knowledge would have been shared with Robirts, nor does he provide any
legal authority indicating McCurdy’s knowledge may be imputed to Robirts.


                                                   -15-
those things or not. 12 Doc. 40 at 251:13-255:22, 257:20-21. He did remember abruptly

braking but insists that incident was not his fault because of DOT regulations about

following distance. Id. at 255:23-257:10. However, the warning itself acknowledged the

other vehicle may have been following too closely, but admonished Lewis to be more

careful. Id. at 235. The point is not who bore more blame for the incident, but that in

Robirts’s view, Lewis bore some blame because he abruptly braked when a vehicle was

following closely.

        Lewis has provided no evidence indicating a causal link between his protected

activity and the June 30, 2016 warning, and even if he had, Blue Bird clearly provided a

legitimate, non-retaliatory reason for that warning. For those reasons, the warning

Lewis received on August 16, 2016 provides no basis for Lewis’s retaliation claim.

                c. Lewis’s Termination

        Blue Bird argues that Lewis was terminated for “negligently inspecting the bus

and falsifying the inspection checklist.” Doc. 36-1 at 13. Blue Bird has adduced

evidence that a bus inspected by Lewis was later found to have faulty programming for

its “high idle” setting. Docs. 36-5 ¶ 20; 36-6 ¶¶ 20-21, at 119. 13 Blue Bird investigated



12It is especially surprising that Lewis could not recall the incident with the security guard, identified by
Blue Bird as “Captain Watson,” and insisted he could not remember ever knowing anyone by that name.
On August 16, 2016, Lewis filed an internal complaint alleging Captain Watson was harassing him and
creating a hostile work environment by making false statements about him to management between April
2016 and the date of the internal complaint. Doc. 36-6 ¶ 42, at 113; see also Doc. 44-2 ¶ 97.
13 Lewis disputes this on three grounds: first, that Blue Bird does not support it with “documentary”
evidence; second, that although Blue Bird claims it was a 30-day warranty claim, Blue Bird actually has a
year-long warranty for this issue; and third, that Washington’s declaration is hearsay. Docs. 44-2 ¶¶ 103-
104; 44 at 17. In response to the first point, the Court notes that Blue Bird produced “documentary”
evidence and affidavit testimony documenting the claim and its investigation of the claim. As to the length
of the warranty, Lewis offers no evidence that the warranty for this sort of claim ran for a year, and even if
he did, the length of warranty is not relevant. As to the hearsay objection, Blue Bird’s evidence on the
high idle issue comes from Robirts’s testimony (to which Lewis makes no hearsay objection) and records
kept in the course of regular business activity. Doc. 36-6 at 119-121; see Fed. R. Evid. 803(6).


                                                        -16-
the high idle issue and determined that the bus still had its factory settings, so the high

idle switch had never been activated. Docs. 36-5 ¶ 20; 36-6 at 119. Further, because

the high idle had not been correctly programmed at the time Lewis inspected it, Robirts

concluded that Lewis falsely signed off on that item in his inspection checklist. Docs.

36-5 ¶ 20; 36-6 at 119, 121. He brought the issue to the attention of Human Resources.

Lewis was terminated for the faulty inspection and his extensive disciplinary record.

Docs. 40 at 209:21-23; 39 at 250. Clearly, there is ample evidence of legitimate, non-

discriminatory reasons for Lewis’s termination.

       Lewis’s effort to demonstrate pretext is perfunctory. His only argument that Blue

Bird’s legitimate, non-discriminatory reasons are unworthy of credence is that it was

impossible for Blue Bird to determine whether the high idle problem was present when

Lewis inspected it or arose later on, and that even if Lewis failed to inspect it, it was only

one mistake. Doc. 44 at 17. On the first point, Lewis is simply wrong. The record

establishes that the new bus’s “parameters [were] not set for high idle[.]” Doc. 36-6 at

119. The bus, which still had its factory settings, had only been in service for two days.

Doc. 36-5 at 6. A Blue Bird dealer fixed the problem by reprogramming the factory

settings. Id. Yet Lewis’s inspection sheet certified that the high idle was working

properly. Id. at 121. Clearly, this was sufficient to warrant Blue Bird’s conclusion that

Lewis’s inspection and certification were improper. As for the second point, Lewis only

quibbles with Blue Bird’s reasons for his termination; he does not demonstrate pretext.

       In short, Robirts had grounds for believing Lewis had failed to properly inspect

the bus and falsified his inspection checklist, and Lewis has produced no evidence that

those grounds were pretextual. Further, Lewis’s well-documented history of poor job




                                                -17-
performance and conflict with coworkers and superiors is undisputed. There is ample

evidence to support Blue Bird’s proffered reasons for terminating him, and Lewis

provides no evidence demonstrating those reasons are unworthy of credence.

       3. Discriminatory Termination

       For the same reason, Lewis’s discriminatory termination claim fails. He has

produced no evidence that Blue Bird’s proffered legitimate, non-discriminatory reasons

for terminating him are unworthy of credence. Further, as Blue Bird argues, Lewis

cannot make out a prima facie case because he cannot show a comparator.

       In the case of termination based on race, the McDonnell Douglas framework

requires proof of four elements to establish a prima facie case:

       [A] plaintiff makes out a prima facie case by showing that (1) he is a member
       of a protected class, (2) he was qualified for the position, (3) he experienced
       an adverse employment action, and (4) he was replaced by someone
       outside of his protected class or received less favorable treatment than a
       similarly situated person outside of his protected class.

Smith v. Mobile Shipbuilding & Repair, Inc., 663 F. App'x 793, 799 (11th Cir. 2016);

Rioux v. City of Atlanta, Ga., 520 F.3d 1269, 1275-1276 (11th Cir. 2008); see also Paye

v. Sec'y of Def., 157 F. App'x 234, 236 (11th Cir. 2005); Maynard v. Bd. of Regents of

Div. of Univs. of Fla. Dep't of Educ. ex rel. Univ. of S. Fla., 342 F.3d 1281, 1289 (11th

Cir. 2003).

       Lewis does not argue he can show a comparator or a replacement. Instead, he

insists that he can “establish his prima facie showing of race discrimination relating to

his termination with evidence showing his termination occurred under circumstances

giving rise ‘to an inference of unlawful discrimination.’” Doc. 44 at 16 (quoting Burdine,

450 U.S. at 253). But whatever Lewis means by “prima facie showing,” it is clear it is




                                               -18-
not the McDonnell Douglas framework. In fact, Lewis apparently rejects any “rigid,

mechanistic test” and simply ignores the McDonnell Douglas framework for his

termination claim. Id. at 12, 16-18. The Court agrees with Blue Bird that Lewis cannot

identify a comparator and, therefore, cannot make out a McDonnell Douglas prima facie

case. The appropriate standard for evaluating whether a plaintiff can survive summary

judgment without direct evidence or the benefit of the McDonnell Douglas framework is

whether the plaintiff can show “‘a convincing mosaic of circumstantial evidence that

would allow a jury to infer intentional discrimination by the decisionmaker.’” Smith v.

Lockheed-Martin Corp., 644 F.3d 1321, 1328 (11th Cir. 2011) (citation omitted). The

Court, therefore, assumes Lewis is attempting to argue a convincing mosaic theory.

       Lewis attempts to show a convincing mosaic of circumstantial evidence by

arguing that “white employees regularly violated work and safety rules with impunity”

and that “buses were regularly returned because of quality control problems, yet no one

other than Plaintiff was ever disciplined for allegedly conducting faulty inspections.”

Doc. 44 at 17 (citing Doc. 44-2 ¶¶ 41-42).

       These assertions purport to come from his declaration, but that is not what Lewis

said. He did not state that “no one . . . was ever disciplined” for faulty inspections, but

rather that he was not personally aware of anyone else being disciplined for faulty

inspections. Doc. 44-1 ¶ 24. Further, Lewis’s statements that “white employees . . .

nearly burned the plant down” and another white employee failed to properly perform

crane maintenance, but were not disciplined, are insufficient. Those allegations appear

for the first time in Lewis’s declaration attached to his response brief. Docs. 44-2 ¶¶ 41-

42 (citing Docs. 44-1 ¶¶ 25-26; 39 at 83); 39 at 83:12-21 (referencing, in passing, a fire




                                                -19-
caused by “Russell and his buddy” but not addressing whether they were disciplined for

it). In the declaration, Lewis does not name the white employees whom he claims

almost burned down the plant, and he claims the danger was created at least in part by

two other employees, “Chris” (Lewis does not mention his last name) and Thomas Britt.

       First, there are simply no conclusions to be drawn from Lewis’s vague

statements about what might have happened to other employees. It is clear that the

employees Lewis claims made mistakes in crane maintenance or caused a fire are not

valid comparators under McDonnell Douglas: There is no evidence the other employees

shared Lewis’s employment or disciplinary history or that they were under the same

supervisor at the relevant time, and the evidence indicates that their alleged misconduct

was different. See Lewis v. City of Union City, Ga., 918 F.3d 1213, 1227 (11th Cir.

2019) (noting that ordinarily, a valid comparator will be the same as the plaintiff in those

four respects). Lewis appears to argue that, in theory at least, the convincing mosaic

framework may allow meaningful comparisons to other employees who are too different

to qualify as a comparator for purposes of the McDonnell Douglas framework.

However, the vast differences between Lewis and the other employees means they are

not similarly situated at all. Even allowing Lewis’s new allegations at this late stage and

accepting them as true, it is simply impossible to conclude anything from the lack of

discipline of those other employees.

       Second, Lewis’s lack of personal awareness of others being terminated, despite

being aware of warranty claims for buses, simply does not support an inference of race

discrimination. There is no evidence in the record of what the “quality control problems”

were, whether they were the sort of problems that indicated faulty inspections, the




                                               -20-
circumstances of those returns, or which white employees Lewis claimed were not

disciplined. Again, the comparison simply is not probative of Blue Bird’s reasons for

terminating Lewis. Lewis has not established a convincing mosaic of circumstantial

evidence.

       4. Hostile Work Environment

       To establish a prima facie case for a hostile work environment claim, a plaintiff

must prove that (1) she is a member of a protected group; (2) she was subjected to

unwelcome harassment; (3) the harassment complained of was based on her race or

gender; (4) the harassment was sufficiently severe or pervasive to alter the terms and

conditions of employment and create a discriminatorily abusive work environment; and

(5) there is a basis for holding the employer liable. Reeves v. C.H. Robinson

Worldwide, Inc., 594 F.3d 798, 808 (11th Cir. 2010).

       When evaluating whether the harassment is sufficiently severe or pervasive, the

Court looks at the totality of the circumstances and considers “(1) the frequency of the

conduct; (2) the severity of the conduct; (3) whether the conduct is physically

threatening or humiliating, or a mere offensive utterance; and (4) whether the conduct

unreasonably interferes with the employee's job performance.” Miller v. Kenworth of

Dothan, Inc., 277 F.3d 1269, 1276 (11th Cir. 2002). Conduct is objectively severe when

the workplace is permeated with intimidation, ridicule, and insult. Id. at 1276-77.

       Lewis’s hostile work environment claim is based on the following allegations: a

supervisor threatened to beat him, the letters “KKK” had been graffitied onto a tractor,

and he received “closer scrutiny and harsher discipline than white co-workers.” Doc. 44

at 18. The amended complaint alleged a white employee referred to him using a racial




                                               -21-
slur (Doc. 15 ¶ 6), but Lewis did not argue this as part of his hostile work environment

claim in response to the summary judgment motion, and the Court can find no evidence

of it in the record.

       The supervisor who threatened to beat him was Mike Willard. According to

Lewis, Willard twice stated he would beat Lewis with a belt and once stated he would

ask another employee to beat Lewis. Doc. 39 at 147:19-148:2, 199. This language

made Lewis feel demeaned because it reminded him of slavery, but he did not tell

Willard that. Id. at 84:10-87:2, 147:19-148:2. Lewis testified that on other occasions,

Willard was complimentary and encouraging toward him. Id. at 82:19-84:23. There is

no indication that Blue Bird’s management was aware of Willard’s behavior before it

received Lewis’s EEOC charge in February 2016. After it received the charge, Blue

Bird investigated and determined that Willard made similar comments to other

employees, some of whom were white and some of whom were African-American. Doc.

36-6 ¶¶ 35, 37. Even if Willard’s comments were insensitive, Blue Bird’s management

promptly investigated Lewis’s allegations and took corrective action.

       Lewis also claims that “KKK” was written on a tractor. Doc. 39 at 155:17-157:4.

But Lewis took pictures of it and sent them to the EEOC, and those pictures indicate

that what was written was “KK”—not “KKK”. See id. at 174:17-177:9, 199-203. Lewis

admits there is not a third “K,” but speculated that it had been painted over. He also

admitted he could not remember whether he had ever seen a third “K.” Id. at 176:19-

177:9. The Court cannot see a third “K” in the picture or any indication that a third letter

was painted over. See id. at 199-203. There is no evidence of a third “K.”




                                               -22-
       When Blue Bird’s Human Resources department received notice of the EEOC

charge in February 2016, it conducted its own investigation of Lewis’s allegation. That

investigation concluded that “KK” was the nickname of a Blue Bird employee, Spivey,

and that Spivey had probably written on the tractor. Doc. 36-6 ¶ 36. There is no

evidence that “KKK” was ever painted on the tractor or that “KK” had any racial

overtones. The tractor graffiti, therefore, was not based on race and was not objectively

offensive, nor was Blue Bird’s response to the tractor graffiti.

       In short, there is no evidence that either Willard’s comments or the tractor graffiti

were harassment based on Lewis’s race, nor were they the sort of “severe or pervasive”

harassment necessary to support a claim for hostile work environment. Reeves, 594

F.3d at 808; see also Mitchell v. Carrier Corp., 954 F. Supp. 1568, 1573 (M.D. Ga.

1995), aff'd, 108 F.3d 343 (11th Cir. 1997) (granting summary judgment on a hostile

work environment claim based on more severe and pervasive harassment than that

alleged here); Barrow v. Ga. Pac. Corp., 144 F. App'x 54, 57 (11th Cir. 2005) (affirming

summary judgment on a hostile work environment claim based on more pervasive and

severe harassment than that alleged here). Blue Bird is entitled to summary judgment

on this claim.

       5. Mixed Motive

       In response to Blue Bird’s motion, Lewis briefly argues a mixed-motive theory.

Doc. 44 at 21. Although mixed-motive cases do not implicate the McDonnell Douglas

framework, the Court has, as discussed, thoroughly considered the record and found no

evidence that Blue Bird’s employment actions toward Lewis were motivated, in whole or

in part, by Lewis’s race or his EEOC complaints. Further, Blue Bird has produced




                                                -23-
ample evidence that its actions toward Lewis were motivated by its belief that Lewis had

difficulty following directions, habitually reprimanded his coworkers, and falsified

inspection documents. The Court concludes that Lewis has not “presented sufficient

evidence for a reasonable jury to conclude, by a preponderance of the evidence, that”

his race or his complaints were “a motivating factor” for any of Blue Bird’s employment

actions toward him. Quigg v. Thomas Cty. Sch. Dist., 814 F.3d 1227, 1239 (11th Cir.

2016).

         6. Generic Convincing Mosaic

         As noted above, in his discriminatory termination claim, Lewis failed to argue

McDonnell Douglas or cite to any other established framework for resolving summary

judgment motions in Title VII cases. Accordingly, the Court construed his argument as

espousing a convincing mosaic theory. However, at the end of his brief, Lewis recites

every incident discussed above—Britt’s promotion, vague allegations of lenient

discipline for unnamed white employees who committed unnamed violations, Lewis’s

belief there had been a third “K” painted on a tractor, proximity in time between Lewis’s

EEOC charges and disciplinary action, Blue Bird’s inaction when Willard threatened to

beat Lewis (and Lewis didn’t report it), and Lewis’s termination—and simply alleges that

those events form a convincing mosaic of circumstantial evidence sufficient to prove

both racial discrimination and retaliation. Doc. 44 at 20-21. However, after carefully

considering each of those instances, the Court finds that, even taken together, they do

not create a convincing mosaic of circumstantial evidence on the basis of which a

reasonable jury could find that Blue Bird had engaged in racial discrimination or

retaliation.




                                                -24-
                               III. CONCLUSION

     For the reasons noted above, Blue Bird’s motion for summary judgment (Doc.

36) is GRANTED.

     SO ORDERED, this 12th day of March, 2020.

                                           S/ Marc T. Treadwell
                                           MARC T. TREADWELL, JUDGE
                                           UNITED STATES DISTRICT COURT




                                         -25-
